 

 

EXHIBIT 10.41

 

WRITTEN DESCRIPTION OF DIRECTORS FEES
PURSUANT TO ITEM 601(b)(10)(iii)(A) OF REGULATION S-K

Each non-employee member of the Board of Directors of Mentor Corporation
receives a quarterly fee of $12,500, equaling a total annual fee of $50,000. 
Effective June 1, 2005, the Chairman of the Board, who is a non-employee
Director, receives a quarterly fee of $37,500, for a total annual fee of
$150,000.  The Chairperson of the audit committee receives an additional $5,000
per year; bringing the total annual fee for the Chairperson to $55,000.  In
addition, under the Company's amended 2000 Long-Term Incentive Plan, each
non-employee member of the Board of Directors is eligible to receive options to
purchase shares of the Company's common stock. 